



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Yen, 2014 ONCA 210

DATE: 20140320

DOCKET: C57300

Doherty, Laskin and Feldman JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Daniel Te-Wei Yen

Applicant (Appellant)

Peter Lindsay, for the applicant (appellant)

Avene Derwa, for the respondent

Heard and released orally:  March 17, 2014

On appeal from the order of Justice M.E. Vallee of the
    Superior Court of Justice, sitting as a summary conviction appeal judge, dated
    June 7, 2013, overturning the stay of proceedings ordered by Justice R.A.
    Minard, dated August 20, 2012.

ENDORSEMENT

[1]

Leave to appeal under s. 839 should be granted sparingly.

[2]

We are satisfied that this is not a case for leave.  Having regard to
    the positions taken at the set date and counsels availability for a
    consecutive two-day trial, we calculate the institutional delay at 10 months. 
    That delay, in light of the relative complexity of the trial  counsel for the
    accused anticipated a two-day trial  is within the
Morin
guidelines,
    albeit barely, and is not inconsistent with the case law from the jurisdiction
    in question, which has recognized nine months as the outer limits for delay in
    simple, straightforward impaired driving cases.

[3]

Leave to appeal is refused.

Doherty J.A.

John Laskin J.A.

K. Feldman J.A.


